Exhibit 10.6







PROMISSORY NOTE




January 31, 2012




FOR VALUE RECEIVED, the undersigned, Daybreak Oil and Gas, Inc. (the “Debtor”),
a corporation incorporated under the laws of the State of Washington with its
registered office at 601 W. Main Avenue, Suite 1012, Spokane, Washington
99201-0613, PROMISES TO PAY to or to the order of James F. Westmoreland (the
“Holder”), at his office in Friendswood, Texas, or at such other place as may be
designated by the Holder in writing, THIRTY FIVE THOUSAND ONE HUNDRED
($35,100.00) DOLLARS with no interest in lawful money of U.S. (the “Principal
Amount”) on such date agreed to by the Debtor and the Holder (the “Maturity
Date”).




Presentment, protest, notice of protest and notice of dishonour are hereby
waived.




This Promissory Note shall be governed by and interpreted and enforced in
accordance with the laws of the State of Washington.




IN WITNESS WHEREOF the Debtor has executed this Promissory Note by its duly
authorized officer as of the date first written above.







Daybreak Oil and Gas, Inc.

 

 

 

By

/s/ DALE B. LAVIGNE

 

Name:    Dale B. Lavigne

Title:      Chairman of the Board of Directors

of Daybreak Oil and Gas, Inc.















